Case 2:21-cr-00190-AJS Document1 Filed 04/27/21 Page 1 of 5

 

IN THE UNITED STATES DISTRICT COURT mg, PAB
FOR THE WESTERN DISTRICT OF PENNSYLVANIA “#? &

 

UNITED STATES OF AMERICA ;
Criminal No. 21-{ 46

)

)

) (21 U.S.C. §§ 841(a)(1), 841(b)(1)(BIG,
)

)

)

Vv.
841(b)(1)(B)¢vi), and 841(b)(1)(C); and
18 U.S.C. §§ 924(c)(1)(A)G) and 922(g)(1))
DARNELL WYNN
INDICTMENT
COUNT ONE CLE ripe p
WES 1D ST
The grand jury charges:

 

On or about February 15, 2021, in the Western District of Pennsylvania, the
defendant, DARNELL WYNN, did knowingly, intentionally, and unlawfully possess with the
intent to distribute 100 grams or more of a mixture and substance containing a detectable amount
of heroin, a Schedule I controlled substance; 10 grams or more of a mixture and substance
containing a detectable amount of fluorofentanyl, an analogue of N-phenyl-N-[1-(2-phenylethyl)-
4-piperidinyl] propanamide, commonly known as fentanyl, a Schedule IT controlled substance, a
detectable amount of N-pheny!-N-[1-(2-phenylethyl)-4-piperidiny1] propanamide, commonly
known as fentanyl, a Schedule II controlled substance, and a detectable amount of tramadol, a
Schedule IV controlled substance; and a quantity of a mixture and substance containing a
detectable amount of heroin, a Schedule I controlled substance, and a detectable amount of N-
phenyl-N-[1-(2-phenylethy!)-4-piperidiny]] propanamide, commonly known as fentanyl, a
Schedule II controlled substance.

In violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(B)(a),

841(b)(1)(B)(vi), and 841(b)(1)(C).
Case 2:21-cr-00190-AJS Document1 Filed 04/27/21 Page 2of5

COUNT TWO

The grand jury further charges:

On or about February 15, 2021, in the Western District of Pennsylvania, the
defendant, DARNELL WYNN, knowingly did possess a firearm in furtherance of a drug
trafficking crime for which he may be prosecuted in a court of the United States, that is: Possession
with the Intent to Distribute a Controlled Substance, contrary to the provisions of Title 21, United
States Code, Sections 841(a)(1), 841(b)(1)(B\(), 841(b)(1)(B)(vi), and 841(b)(1)(C), as charged
in Count One of this Indictment.

In violation of Title 18, United States Code, Section 924(c)(1)(A)(i).
Case 2:21-cr-00190-AJS Document1 Filed 04/27/21 Page 3 of 5

COUNT THREE

The grand jury further charges:

On or about February 15, 2021, in the Western District of Pennsylvania, the
defendant, DARNELL WYNN, knowing he had previously been convicted of a crime punishable
by imprisonment for a term exceeding one year, to wit: |

1. Manufacture, Delivery, or Possession with Intent to Manufacture or Deliver a
Controlled Substance, on or about October 5, 2017, at Case Number CP-10-CR-0001 120-2017, in
the Court of Common Pleas, County of Butler, Commonwealth of Pennsylvania;

2. Manufacturing, Creating, Delivering, or Possessing with Intent to Manufacture,”
Create, or Deliver Controlled Substance, on or about July 14, 2005, at Case Number 05-004488-
01-FC, in the Third Judicial Circuit of Michigan, County of Wayne, State of Michigan; and

3. Carrying or Possessing Firearm when Committing or Attempting to Commit
Felony, on or about Tuly 14, 2005, at Case Number 05-004488-01-FC, in the Third Judicial Circuit
of Michigan, County of Wayne, State of Michigan,

did knowingly possess in and affecting interstate commerce, a firearm, namely, a Glock model 22,
.40 caliber handgun, bearing serial number BHEP722, and Federal .40 caliber ammunition.

In violation of Title 18, United States Code, Section 922(g)(1).
Case 2:21-cr-00190-AJS Document1 Filed 04/27/21 Page 4of5

_ FORFEITURE ALLEGATIONS

1. The Grand Jury re-alleges and incorporates by reference the allegations
contained in Counts One through Three of this Indictment for the purpose of alleging criminal
forfeiture pursuant to Title 21, United States Code, Sections 853(a)(1) and 853(a)(2); and Title 28,
United States Code, Section 2461(c). Pursuant to Title 21, United States Code, Section 853, the
defendant shall forfeit to the United States of America any property constituting, or derived from
any proceeds the defendant obtained, directly or indirectly, from the commission of such
violations, and any property used, or intended to be used, in any manner and part, to commit, and
to. facilitate the commission of, such violations. The property to be forfeited includes the
following items seized from the defendant, DARNELL WYNN; |

(a) Glock model 22, .40 caliber handgun, bearing serial number
BHEP722; ,

(b) Federal .40 caliber ammunition;
(c) Three .40 caliber pistol magazines: and
(d) One extended .40 caliber pistol magazine.

2. The Grand Jury re-alleges and incorporates by reference the allegations
contained in Counts Two and Three, of this Indictment for the purpose of alleging criminal
forfeiture pursuant to Title 18, United States Code, Section 924(d); and Title 28, United States
Code, Section 2461(c). Asa result of the knowing commission of the violations of Title 18,
United States Code, Sections 924(c)(1)(A)(i) and 922(g)(1), as charged in Counts Two and Three
of the Indictment, the firearm and ammunition involved in those Counts, which were involved in
. the commission of the offenses, are subject to forfeiture pursuant to Title 18, United States Code,
Section 924(d)(1). The property to be forfeited includes:

(a) Glock model 22, .40 caliber handgun, bearing serial number
Case 2:21-cr-00190-AJS Document1 Filed 04/27/21 Page5of5

BHEP722;
(b) Federal .40 caliber ammunition;
(c) Three .40 caliber pistol magazines; and

(d) One extended .40 caliber pistol magazine.
A True Bill,

Foreperson

ee

STEPHEN R. KAUFMAN
Acting United States Attorney
PA ID No. 42108
